PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/478,352
Filing Date: 4 Apr 2017
Appellant(s): Marsh et al.



__________________
Alexandra S. Anoff
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 29, 2021.

March 29, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Formal Matters
Appellant’s arguments filed in the Appeal Brief filed on March 29, 2021 have been fully considered. Claims 1 and 4-11 are pending.   Claims 1 and 4-11 are under examination in the instant office action. Claims 2-3 are cancelled. Appellant’s arguments did not overcome the rejections of record for reasons set forth in the previous office action and herein below.

The following ground(s) of rejection are applicable to the appealed claims.
Maintained Rejections
Claims 1 and 4-11 remain rejected under 35 U.S.C. 103 as being unpatentable over O’Toole et al. (US Patent No. 7300647, IDS reference), Johnson et al. (US 2006/0269501) and Dunlop et al., (US Patent No. 6451300).
Response to Appellant’s arguments
Appellant argues “[I]t was surprisingly found that histidine delivered better performance in a gel matrix shampoo than in a simple surfactant shampoo when used to remove copper from the hair and to inhibit copper deposition onto the hair.” (page 24, lines 9-11; see also, Declaration under 37 CFR 1.132 by Dr. Jennifer Marsh submitted Apr. 27, 2020).
The above assertions are not found persuasive because Appellant’s data is not surprising data for detailed reasons provided in the previous office action and in the entire prosecution history. It is clear from appellant’s data the high copper deposition property is due to the In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978) in the instant case O’Toole et al.  It is preferred that the histidine compound comprise from about 0.001% to about 20%, more preferably from about 0.005% to about 5%, even more preferably from about 0.01% to about 1%, by weight, of total composition, which clearly overlaps with the claimed range of histidine (column 2, lines 66-67 and column 3, lines 1-2). Additionally Example 1 of O’Toole et al., which is a shampoo composition also contains 0.1% of histidine which meets about 0.05% since Appellant did not provide the meets and bounds of the term “about” in the original specification. Furthermore whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). It should be recognized that appellant’s claim 1 is drawn to broader ranges of each of the ingredients in components b and ci-iii while the examples in the data provided in the declaration, which are presented in Table 2 and 3 of the original specification are single point data. One of ordinary skill in the art cannot extrapolate the alleged surprising result data throughout the claimed ranges.
Appellant argues O’Toole “found that the levels of certain amino acids are reduced in damaged hair in comparison with undamaged hair.” (col. 1, lines 37-39) Thus, O’Toole is directed at “compositions comprising a tyrosine compound and at least one other amino acid compound . . . [that] can improve the strength and condition of the hair.” (col. 1, lines 41-45). Furthermore, all of the examples in O’Toole that include an anionic surfactant contain ammonium laureth sulfate {see col. 25, Ex. 1; col. 26, Ex. 2). According to the Declaration under 37 CFR 1.132 by Dr. Howard Hutton submitted September 22, 2020 (“Hutton Declaration”), The impact of salt types and levels on gel matrix structure is well known in the art(J. Chem. Phys. 1992,96(3), 2278-2286, Langmuir 2014, 30,10176-10187, International Journal of Pharmaceutics 2000, 203, 127-139, Langmuir 2013, 29, 14057-14065). Electrolytes impact the hydration of the gel matrix which, in turn, directly impact consumer benefits related to rheology, slip and velocity (J. of Rheology, 2020, 64, 851). The claimed invention is directed towards a unique combination of a gel matrix phase dispersed in a composition containing histidine and sodium laureth sulfate. In order to successfully disperse the gel matrix, the electrolytes, which include chelants (i.e. histidine), the detersive surfactant (i.e. laureth sulfate), and the choice of counterion (i.e. sodium) for these electrolytes is key. The claimed invention includes the unexpected compatibility of a dispersed gel matrix phase along with sodium laureth sulfate and specific electrolytes including chelants that delivers the gel matrix properties required for consumer delight in the presence of these benefit agents. In the other hand, all the examples in O’Toole that include an anionic surfactant contain ammonium laureth sulfate and 0.1% histidine {see col. 25, Ex. 1; col. 26, Ex. 2). In my opinion, adding the gel network of Johnson to the examples in O’Toole would not result in a composition with the same stable and efficacious gel matrix phase dispersed with the anionic/detersive surfactant (ammonium laureth sulfate) and electrolytes including chelants. Additionally, O’Toole does not exemplify any compositions whatsoever that contain sodium laureth sulfate and histidine in combination with a gel matrix. At best, Example I (shampoo) and Example II (2-in-l Shampoo) of O’Toole contains 0.1 wt. % histidine and ammonium laureth sulfate. There is no reason whatsoever that one skilled in the art looking at O’Toole would be motivated to reduce the exemplified amount of histidine by at least 50% and have any expectation that it would successfully remove and/or inhibit copper deposition. Even more improbable, is that one skilled in the art would look at O’Toole and be motivated to modify the exemplified surfactant, significantly reduce the amount of histidine and then add a dispersed gel matrix to the shampoo composition, to get a stable and efficacious gel matrix phase dispersed with the anionic/detersive surfactant. Thus, there can be no reasonable expectation of success.
The above assertions are not found persuasive because O’Toole et al., indeed teach sodium laureth sulfate contrary to Appellant’s assertions. O’Toole et al. teach the compositions of the present invention can comprise a surfactant or mixture of surfactants. If present, the surfactant system will preferably be present in the compositions herein at an active level of from about 0.001% to about 30%, more preferably from about 0.01% to about 25%, even more preferably from about 0.1% to about 20%. It should be recognized, however, that the  Surfactant systems useful herein can comprise one or more surfactants selected from anionic surfactants, amphoteric surfactants, nonionic surfactants, cationic surfactants and mixtures thereof (column 13, lines 30-47). Preferred additional anionic detersive surfactants for use in the compositions of the present invention include, but are not limited to, alkyl glyceryl ether sulfonate, ammonium lauryl sulfate, ammonium laureth sulfate, monoglyceride sodium sulfate, sodium lauryl sulfate, sodium laureth sulfate, etc. and combinations thereof. If present, the anionic detersive surfactants are preferably present in the surfactant system of the present invention at total active concentration level of from about 3% to about 30%, preferably from about 4% to about 20%, most preferably from about 6% to about 17% (column 17, lines 29-52). One of ordinary skill in the art would have had a reasonable chance of success to pick any of the anionic detersive surfactants from the above list as they are listed as preferred anionic detersive surfactants. For a proper obviousness rejection O’Toole et al. do not necessarily have to exemplify sodium laureth sulfate as it is listed as an equivalent and preferred anionic detersive surfactant as the others. With regard to the argument reciting that “In my opinion, adding the gel network of Johnson to the examples in O’Toole would not result in a composition with the same stable and efficacious gel matrix phase dispersed with the anionic/detersive surfactant (ammonium laureth sulfate) and electrolytes including chelants.” it is an opinion which is not supported by objective evidence. Appellant neither provided a side by side comparison data nor considered the clear teachings of the references.
Appellant further argues neither O’Toole, Johnson, nor Dunlop provide the teaching or motivation to form the claimed composition. Specifically, O’Toole does not motivate one skilled in the art to make a stable shampoo composition containing “from about 0.025% to about 0.05% histidine ... from 2% to about 50% of sodium laureth sulfate and a dispersed gel matrix phase . . . wherein the gel matrix increases the removal and/or inhibition of copper by the histidine,” as recited, in part, in claim 1.
The above assertions are not found persuasive because the examiner indeed provided the proper motivations why one of ordinary skill in the art would have been motivated to combine the references to effectively achieve Appellant’s invention. It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the hair care composition of O’Toole et al. by incorporating a shampoo gel matrix as recited in claim 1 because Johnson et al. teach shampoo compositions comprising (a) from about 5% to about 50% of one or more detersive surfactants, by weight of the shampoo composition; (b) a dispersed gel network phase comprising, by weight of the shampoo composition, (i) at least about 0.05% of one or more fatty alcohols; (ii) at least about 0.01% of one or more secondary surfactants; and (iii) water; and (c) at least about 20% of an aqueous carrier, by weight of the shampoo composition; and, wherein the dispersed gel network phase has a melt transition temperature of at least about 38 oC. One of ordinary skill in the art would have been motivated to add the shampoo gel matrix in the shampoo composition of O’Toole et al. because Johnson et al. teach that recently, the use of shampoo compositions comprising a dispersed fatty alcohol gel network phase has been proposed to achieve improved wet feel and dry conditioning benefit while not interfering with cleansing efficacy (paragraph 0009). Johnson et al. also teach that shampoo compositions comprising a dispersed fatty alcohol gel network phase, wherein the dispersed fatty alcohol gel network phase has a melt transition temperature of at least about 38.degree. C., are most storage stable under standard physical stability protocols and surprisingly also deliver superior dry conditioning benefits versus shampoo compositions such as those disclosed as preferable and exemplified in Wells (paragraph 0010). A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Toole et al., and Johnson et al., because both references teach shampoo compositions containing similar ingredients. In the case where the claimed range of the amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). With regard to the new limitation reciting the gel matrix increases the removal and/or inhibition of copper by histidine since the combination teachings of O’Toole et al., and Johnson et al., the gel matrix would necessarily and innately increase the removal and/or inhibition of copper by histidine.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the hair care composition of O’Toole et al. by preparing hair care compositions with pH ranges as recited in instant claims 7, 8, and 9 because Dunlop et al. teaches hair conditioning shampoo compositions comprising substantially similar components to those of O’Toole et al. to include anionic surfactants, conditioning agents, anti-One of ordinary skill in the art would have been motivated to alter the pH range of O’Toole et al. to have a pH as recited because O’Toole et al. also contains cationic polymers with a charge density preferably less than about 2.5meq/g at the pH of intended use of the shampoo composition and Dunlop et al., teaches that the pH of intended use for such a composition ranges from about pH 3 and about pH 9.A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of O’Toole et al., and Dunlop et al., because both references teach hair care compositions containing similar agents such as conditioning agents and cationic polymers and Dunlop et al. teaches a pH from about 3 to a pH of about 9 for hair care compositions is typically known to people skilled in the art. In the case where the claimed range of the amount of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955).
prima facie obvious to one of ordinary
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting Rejections
Claims 1 and 4-10 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9642788 (‘788).
Note: Appellant failed to provide any arguments regarding the above nonstatutory double patenting rejection. The rejection is fully maintained and is presented herein for affirmance by the Board.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 
                                                                                                                                                                                                       /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.